

115 HR 6967 IH: Great Lakes Water Protection Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6967IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to prohibit sewage dumping into the Great Lakes,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Great Lakes Water Protection Act. 2.Restriction on wastewater releases into the Great Lakes System (a)In general (1)RestrictionSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
					
						(s)Restriction on wastewater releases into the Great Lakes System
 (1)DefinitionsIn this subsection: (A)BypassThe term bypass means, with respect to a treatment facility that discharges into the Great Lakes System, an intentional diversion of waste streams from any portion of the treatment facility.
 (B)Great lakes systemThe term Great Lakes System has the meaning given the term in section 118(a)(3). (C)Treatment facilityThe term treatment facility includes all wastewater treatment units used by a publicly owned treatment works to meet secondary treatment standards or higher, as required to attain water quality standards, under any operating conditions.
 (D)Treatment worksThe term treatment works has the meaning given the term in section 212. (2)RestrictionA publicly owned treatment works that discharges into the Great Lakes System is prohibited from performing a bypass unless—
								(A)
 (i)the bypass is unavoidable to prevent loss of life, personal injury, or severe property damage; (ii)there is not a feasible alternative to the bypass, such as the use of auxiliary treatment facilities, retention of untreated wastes, or maintenance during normal periods of equipment downtime; and
 (iii)the treatment works provides notice of the bypass in accordance with this subsection; or (B)the bypass does not cause effluent limitations to be exceeded, and the bypass is for essential maintenance to ensure efficient operation of the treatment facility.
 (3)LimitationThe requirement of paragraph (2)(A)(ii) is not satisfied if— (A)adequate back-up equipment should have been installed in the exercise of reasonable engineering judgment to prevent the bypass; and
 (B)the bypass occurred during normal periods of equipment downtime or preventive maintenance. (4)Notice requirements (A)In generalThe Administrator, in collaboration with States having publicly owned treatment works subject to paragraph (2), shall establish notice requirements, which shall provide for the method, contents, and public availability of the notice, for bypasses (other than bypasses described in paragraph (2)(B)) and combined sewer overflows.
 (B)Initial notice requirementsIn carrying out subparagraph (A), the Administrator, in collaboration with States described in such subparagraph, shall require an initial notice—
 (i)to be made as soon as possible after a bypass (other than a bypass described in paragraph (2)(B)) or a combined sewer overflow occurs; and
 (ii)to include, at a minimum— (I)the exact dates and times of the bypass or combined sewer overflow;
 (II)the volume of the bypass or combined sewer overflow; and (III)a description of any public access areas affected.
 (C)Follow-up notice requirementsIn carrying out subparagraph (A), the Administrator, in collaboration with States described in such subparagraph, shall—
 (i)establish follow-up notice requirements that provide for a full description (including water quality data) of each event for which an initial notice was required, the cause, and plans to prevent reoccurrence; and
 (ii)include requirements for making publicly available, including on the website of the Administrator, a list of each treatment works from which the Administrator or the State received a follow-up notice, along with the information required under clause (i) for each event for which a follow-up notice was required.
 (D)ConsistencyThe Administrator shall ensure that notice requirements established under this paragraph are consistent for all States described in subparagraph (A).
 (5)ImplementationNot later than 2 years after the date of enactment of this subsection, the Administrator shall establish procedures to implement this subsection..
 (2)Conforming amendmentSection 425 of title IV of division G of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 129 Stat. 2580) is repealed.
				(b)Great Lakes Cleanup Fund
 (1)EstablishmentTitle V of the Federal Water Pollution Control Act (33 U.S.C. 1361 et seq.) is amended— (A)by redesignating section 519 (33 U.S.C. 1251 note) as section 520; and
 (B)by inserting after section 518 (33 U.S.C. 1377) the following:  519.Establishment of Great Lakes Cleanup Fund (a)DefinitionsIn this section:
 (1)FundThe term Fund means the Great Lakes Cleanup Fund established by subsection (b). (2)Great Lakes System; Great Lakes StatesThe terms Great Lakes System and Great Lakes States have the meanings given the terms in section 118(a)(3).
 (b)Establishment of fundThere is established in the Treasury of the United States a trust fund to be known as the Great Lakes Cleanup Fund. (c)Administration of fundThe Administrator shall administer the Fund.
 (d)Use of fundsThe Administrator shall make the amounts in the Fund available to the Great Lakes States for use in carrying out programs and activities for improving wastewater discharges into the Great Lakes System, including habitat protection and wetland restoration programs and activities.
 (e)Cost shareIn making amounts from the Fund available to Great Lakes States under subsection (d) for programs and activities, the Administrator may require such States to pay up to 50 percent of the costs of the programs and activities.
 (f)PriorityIn selecting programs and activities to be funded using amounts made available under this section, a Great Lakes State shall give priority consideration to programs and activities that reduce or eliminate bypasses (as defined in section 402(s)(1)) or combined sewer overflows.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Fund $250,000,000 for each of fiscal years 2020 through 2024..
 (2)Conforming amendments to state revolving fund programSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended— (A)by striking There is and inserting (a) In General.—There is; and
 (B)by adding at the end the following:  (b)Treatment of Great Lakes Cleanup FundFor purposes of this title, amounts made available from the Great Lakes Cleanup Fund under section 519 shall be treated as funds authorized to be appropriated to carry out this title and as funds made available under this title, except that the funds shall be made available to the Great Lakes States in accordance with section 519..
					